Citation Nr: 1828206	
Decision Date: 05/07/18    Archive Date: 05/18/18

DOCKET NO.  15-30 676	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a back disability.

2.  Entitlement to service connection for a back disability.

3.  Entitlement to service connection for radiculopathy of the bilateral lower extremities. 

4.  Entitlement to service connection for polyneuropathy of the bilateral upper and lower extremities, to include as due to exposure to herbicides.

5.  Entitlement to service connection for hypertension, to include as due to exposure to herbicides.


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESSES AT HEARING ON APPEAL

Appellant and Appellant's Spouse


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Counsel


INTRODUCTION

The Veteran served on active duty from August 1952 to June 1973, to include service in the Republic of Vietnam.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Regional Office (RO) of the Department of Veterans Affairs (VA) in St. Petersburg, Florida.

The Veteran and his spouse testified at a hearing before the undersigned Veterans Law Judge in February 2018.  A transcript of the hearing has been associated with the claims file.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The issues of entitlement to service connection for a back disability, radiculopathies, polyneuropathies and hypertension are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ). 

FINDINGS OF FACT

1.  In an unappealed February 2009 rating decision, the RO denied service connection for a back disability finding that the Veteran's back complaints in service did not result in residual disability.  

2.  Evidence received since the final February 2009 rating decision relates to an unestablished fact necessary to substantiate the claim for service connection for a back disability.


CONCLUSIONS OF LAW

1.  The February 2009 rating decision that denied service connection for a back disability became final.  38 U.S.C. § 7105 (2012); 38 C.F.R. § 20.1103 (2017).

2.  New and material evidence has been received to reopen service connection for a back disability.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Generally, when a claim is disallowed, it may not be reopened and allowed, and a claim based on the same factual basis may not be considered.  38 U.S.C. § 7105; 38 C.F.R. § 20.1103.  A claim on which there is a final decision may be reopened if new and material evidence is received.  38 U.S.C. § 5108.  "New" evidence means existing evidence not previously submitted to agency decision makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156 (a).  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (a). 

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  

Reopening a claim for service connection which has been previously and finally disallowed requires that new and material evidence be presented or secured since the last final disallowance of the claim.  38 U.S.C. § 5108; Evans v. Brown, 9 Vet. App. 273, 285 (1996); see also Graves v. Brown, 8 Vet. App. 522, 524 (1996).  

In a February 2009 rating decision, the RO denied service connection for a back disability because there was no evidence of chronic disability related to service.   Evidence of record at that time includes the Veteran's service treatment and VA treatment records.  

The Veteran filed an application to reopen his claim in January 2011.  The RO declined to reopen the claim in a November 2011 rating decision; however, additional evidence was added to the record while the claim was pending.  38 C.F.R. § 3.156(b). 

Evidence submitted since the final February 2009 rating decision includes an August 2014 treatment note, received by VA in December 2014.  Within that report it was reported that the Veteran had back pain and that it had been ongoing for years.  It was further reported that the Veteran had a back injury in the 1960s for which he was hospitalized for three months.  

As the statement by the private provider was not associated with the claims file at the time of the prior final denial it is new.  In addition, taken together with the other evidence of record, the statement of the private provider relates to an unestablished fact; that is, whether the Veteran has a back disability related to service.  As such, the new evidence could reasonably substantiate the claim and is, therefore, material.  As such, the claim for entitlement to service connection for a back disability is reopened.  


ORDER

New and material evidence having been received, the claim of entitlement to service connection for a back disability is reopened; to this extent, the appeal is granted.


REMAND

Review of the claims file reveals that the Veteran has received treatment from Drs. H.T., D.N-Q., and W, as well has received treatment from VA.  Complete records from Dr. H.T. and W., dated since September 2015, with the exception of a single record from Dr. H.T. dated in February 2018, have not been obtained and associated with the claims file.  In addition, VA treatment records dated since August 2014 have not been obtained and associated with the claims file.  On remand, after obtaining any necessary authorization, attempts must be made to obtain complete treatment records.  See 38 C.F.R. § 3.159.

The Board reopens the claim of entitlement to service connection for a back disability.  The Veteran was afforded a VA examination of his back in May 2011 during which the examiner noted that the Veteran reported a back injury in service with treatment.  The Veteran reported back pain and that it had gotten progressively worse.  The examiner offered a negative nexus opinion because he was unable to identify any service treatment records documenting significant injury to the lumbosacral spine.  However, service treatment records include a November 1966 record showing the Veteran was diagnosed with acute lumbosacral strain, was found not fit for duty, and was placed on quarters for 7 days.  Thereafter, the Veteran was placed on light duty for 7 days.  

On remand, an examination a medical opinion that considers the correct history is needed.     

Treatment records reveal a notation of spinal stenosis of the lumbar region with neurogenic claudication.  The claims of lower extremity radiculopathies are inextricably intertwined with the back claim; thus, adjudication must be deferred.  See Harris v. Derwinski, 1 Vet. App. 180 (1991).  

Treatment records associated with the claims file reveal that the Veteran has been diagnosed with polyneuropathy.  In a September 2015 treatment record it was noted that the Veteran was diagnosed with neuropathy and "suspect agent orange exposure."  The Veteran served in the Republic of Vietnam during the Vietnam Era and, therefore, is presumed to have been exposed to herbicides.  38 C.F.R. § 3.307; however, polyneuropathy is not a disability for which presumptive service connection is afforded based upon exposure to herbicides.  A medical opinion addressing direct service connection should be obtained on remand.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Veteran was afforded a VA examination with regard to his claim of entitlement to service connection for hypertension in May 2012.  The Veteran reported that he was diagnosed with hypertension in the early 1970's and indicated that he believed that his hypertension was related to exposure to Agent Orange.  The examiner offered a negative nexus opinion, noting it was based on the medical evidence.  That rationale is inadequate.  Thus, a new opinion is needed.  See Stefl v. Nicholson, 21 Vet. App. 120 (2007); Barr v. Nicholson, 21 Vet. App. 303 (2007).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  After obtaining any necessary authorization from the Veteran, attempt to obtain and associate with the claims file complete treatment records regarding the Veteran from Drs. H.T., D.N-Q, and W.

2.  Attempt to obtain and associate with the claims file VA treatment records regarding the Veteran dated since August 2014.  Any additional pertinent records identified by the appellant during the course of the remand should also be obtained, following the receipt of any necessary authorizations from the appellant, and associated with the claims file.

3.  Thereafter, schedule the Veteran for an appropriate VA examination to determine the etiology of any back disability found to be present.  The claims folder should be made available to and reviewed by the examiner.  All indicated studies should be performed, and all findings should be reported in detail. 

The examiner should solicit a complete medical history from the Veteran.  

Based on the examination and review of the record, the examiner should offer an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any back disability found to be present is related to or had its onset during service? 

Complete rationale must be provided for all opinions.  The examiner should comment upon the Veteran's in service treatment for acute lumbosacral strain.  

If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made. 

4.  Thereafter, schedule the Veteran for an appropriate VA examination to determine the etiology of any upper and lower extremity polyneuropathy and lower extremity radiculopathy found to be present.  The claims folder should be made available to and reviewed by the examiner.  All indicated studies should be performed, and all findings should be reported in detail. 

The examiner should comment on the prior VA medical examination reports and opine as to the following: 

(a) Is it at least as likely as not (a 50 percent or greater probability) that any upper and/or lower extremity polyneuropathy and/or lower extremity radiculopathy found to be present is related to or had its onset during service? 

(b) If not related to service, is it at least as likely as not that any lower extremity radiculopathy found to be present is a symptom of any back disability? 

(c) If not related to service, is it at least as likely as not that any upper and/or lower extremity polyneuropathy found to be present is due to or aggravated by any exposure to herbicides in service?

Complete rationale must be provided for all opinions.  If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made. 

5.  Thereafter, schedule the Veteran for an appropriate VA examination to determine the etiology of any hypertension found to be present.  The claims folder should be made available to and reviewed by the examiner.  All indicated studies should be performed, and all findings should be reported in detail. 

The examiner should comment on the prior VA medical examination reports and opine as to the following: 

(a) Is it at least as likely as not that any hypertension found to be present is related to or had its onset during service? 

(b) If not related to service, is it at least as likely as not that any hypertension found to be present is due to or aggravated by exposure to herbicides in service?

Complete rationale must be provided for all opinions.  If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

6.  Thereafter, readjudicate the Veteran's claims.  If any benefit sought on appeal is not granted, issue a supplemental statement of the case.  The Veteran must be provided an appropriate opportunity to respond.  The case should then be returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


